Case 1:18-cv-24868-K|\/|W Document 1 Entered on FLSD Docket 11/20/2018 Page 1 of 5

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MlAMI DIVISION

CASE NO.

 

MARBET PROPERTIES, INC.,
Plaintiff,
v.

VOYAGER INDEMNITY INSURANCE
COMPANY,

Defendant.

\VVVVVVVVVVVV

 

NOTICE OF REMOVAL
Defendant Voyager Indemnity Insurance Company (“VIIC”), through its undersigned
attorneys, and pursuant to 28 U.S.C. §§1446 and 1332, hereby files this Notice of Removal and
thereby removes to the United States District Court an action Which is pending in the Circuit
Court of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, Case No.
2018-034690-CA-01 (32). The facts and legal authority supporting this Notice of Removal

are as follows:

A. Factual Predicate

l. On or about October 12, 2018, Plaintiff Marbet Properties, Inc. (“Plaintift”)
filed this lawsuit in the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade
County, Florida, Civil Case No. 2018-034690-CA-Ol (32). Plaintiff has asserted a cause of
action against VIIC for alleged breach of contract concerning a claim under a policy of

property insurance.

Case 1:18-cv-24868-K|\/|W Document 1 Entered on FLSD Docket 11/20/2018 Page 2 of 5

2. On October 24, 2018, Plaintiff effectuated service of process on VIIC.
Pursuant to 28 U.S.C. § l446(a), a true and correct copy of all process and pleadings served
as of this date is attached as Composite Exhibit “1.”

B. Diversitv Jurisdiction Exists

3. Voyager is a citizen of the State of Georgia in that it is a corporation organized
and existing pursuant to the laws of Georgia with its principal place of business in Atlanta,
Georgia located at 260 Interstate North Circle SE, Atlanta, Georgia, 30339. See printout from
The Office of the Georgia Secretary of State, Corporations Division’s Website, a true and
correct copy of which is attached hereto as Exhibit “2.” A corporation is deemed to be a
citizen of its state of incorporation and its principal place of business for purposes of
diversity. 28 U.S.C. §1332(0)(1).

4. Upon information and belief at all times material hereto Plaintiff owned
property located at 570 West 29th Street, Hialeah, Florida 33012, and was domiciled in
Florida. See Compl. 11 2.

5. On October 24, 2018, Plaintiff effectuated service of process and provided an
estimate to the undersigned counsel indicating that the alleged damages totaled $247,149.49.
This was the first indication of the amount in controversy in this matter. A true and correct
copy of the estimate is attached hereto as Exhibit “3.”

6. VIIC has not made any payments relating to the subject claim. Based on the
foregoing, the amount in controversy exceeds $75,000.00 and the jurisdictional
requirements of 28 U.S.C. §1332 have been met.

7. Based on the foregoing, VIIC has sought removal “within 30 days after the

receipt by the defendant, through service or otherwise, of a copy of an amended pleading,

Case 1:18-cv-24868-K|\/|W Document 1 Entered on FLSD Docket 11/20/2018 Page 3 of 5

motion, order or other paper from which it may first be ascertained that the case is one
Which is or has become removable.” 28 U.S.C. § l446(b)(3). Therefore, removal is timely.

8. Venue is proper in the United States District Court for the Southern Distn`ct of
Florida because the case is being removed from the Circuit Court of the Eleventh Judicial
Circuit in and for Miami-Dade County, Florida.

9. Nothing in this Notice of Removal shall be interpreted as a waiver or
relinquishment of any of VHC’s rights to assert any defenses or affirmative claims, including a
counterclaim
C. Procedural Compliance

lO. In accordance With 28 U.S.C. § l446(a), copies of all process,
pleadings, and orders filed in this matter in the Circuit Court of the Eleventh Judicial
Circuit, in and for Miami-Dade County, Florida, that were served upon VIIC are
attached as Composite Exhibit “1.”

ll. In accordance with 28 U.S.C. § l446(d), contemporaneously with the
filing of this Notice of Removal, VIIC has served Plaintiff With a copy of this Notice
of Removal and has filed a Notice of Filing of Notice of Removal with the Clerk of
the Court for the Eleventh Judicial Circuit in Miami-Dade County, Florida. A copy
of the Notice of Filing Notice of Removal (without attachments) is attached hereto

as Exhibit “4.”

Case 1:18-cv-24868-K|\/|W Document 1 Entered on FLSD Docket 11/20/2018 Page 4 of 5

WHEREFORE, Defendant Voyager lndernnity lnsurance Company respectfully

requests that the action now pending in the Circuit Court of the Eleventh Judicial Circuit in

and for Miami-Dade County, Florida, Case No. 2018-034690-CA-01 (32), be removed to this

Honorable Court.

Dated: November 20, 2018

Respectfully submitted,
By:

/s/Daniel H. Perez
DIANA CASTIOV
Florida Bar No. 105791
DANIEL H. PEREZ
Florida Bar No. 106141
WARGO & FRENCH, LLP
Attorneys for Defendant Voyager Ina'emnily
lnsurance Company
201 S. Biscayne Boulevard
Suite 1000 - 10th Floor
Miami, Florida 33131
Telephone: (305) 777-6000
Facsimile: (305) 777-6001
Email: dperez@wargofrench.com
FLS ervicel @Wargofrench. com

CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

transmission of Notices of Electronic Filing generated by CM/ECF on November 20, 2018 on all

counsel or parties of record on the Service List below.

/s/Daniel H. Perez
DANIEL H. PEREZ

Case 1:18-cv-24868-K|\/|W Document 1 Entered on FLSD Docket 11/20/2018 Page 5 of 5

SERVICE LIST

Percy Martinez, Esq.

Percy Martinez, P.A.

2655 S. LeJeune Road, Suite 504

Coral Gables, Florida 33134

Email: Percy@percymartinezpa.com
Email: Jaquelin@percymartinezpa.com
Counselfor Plaintiij

